— Order unanimously affirmed without costs. Memorandum: The court properly granted summary judgment to defendant, and properly denied plaintiffs’ request for an extension of time within which to serve their bill of particulars, based on plaintiffs’ unexcused failure to comply with the conditions of the prior, self-executing order of preclusion (see, Ervolina v City of Buffalo, 124 AD2d 998; Thompson v County of Erie [appeal No. 1], 91 AD2d 850, affd 61 NY2d 648). Plaintiffs’ alternative request for leave to commence a new action pursuant to CPLR 205 (a) was properly denied. (Appeal from Order of Supreme Court, Monroe County, Patlow, J. — Summary Judgment.) Present — Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.